Order entered August 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01000-CV

                              RUSSELL D. ABEREGG, Appellant

                                                 V.

                                MONICA CESCHAN, Appellee

                        On Appeal from the 330th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-12-00023

                                             ORDER
        Before the Court is appellant’s August 1, 2013 motion for clarification of this Court’s
order dated July 2, 2013. Appellant believes this Court ordered him to file an amended brief by
August 1, 2013. He now seeks a thirty day extension of time to file a brief.
        Appellant filed a brief on May 20, 2013. On May 23, 2013, this Court sent appellant a
defective brief notice and instructed him to file an amended brief correcting the deficiencies
within ten days. Appellant did not file an amended brief as instructed. On July 2, 2013, we
ordered that the appeal would be submitted on the brief appellant initially filed and ordered it
filed as of the date of the order. This Court then stated that appellee’s brief was due within thirty
days. Accordingly, we DENY appellant’s motion to the extent that he requests an extension of
time to file a brief.
                                                       /s/    DAVID LEWIS
                                                              JUSTICE